Barnard, P. J.:
The objections taken, upon this appeal, to the title of the acts under which the improvements in question were made, have been passed upon by this court in The People ex rel. McCann v. Schroeder.
The power conferred by the act upon the park commissioners to make the district of assessment, is unobjectionable. “ There being no constitutional prohibition, the legislature may create a district for that special purpose, or they may tax a class of lands or persons benefited, to be designated by the public agents appointed for that purpose, without reference to town, county or district lines.” * It is no new exercise of the power. In some cases, the common council, by law’, fix the district of assessment; in others, the assessors levy the assessment upon property they deem benefited. The power of apportionment of taxation is as unlimited as the power of taxation itself.
It appears by the papers that, in some instances, the benefit received by the lands assessed, by reason of the improvement, is greater than the assessed value for purposes of annual taxation. This is urged as an objection to the report. It may well happen that lands of small value may be much increased by an improve•ment as expensive and attractive as this appears to be. In the absence of evidence, we cannot intend fraud or partiality from the fact alone.
Order affirmed, with costs.
Present — Barnard, P. J., and Tappen, J.
Order affirmed, with costs.

 The People v. Mayor of Brooklyn, 4 N. Y., 419.